 Case 2:20-cv-00078-JRG Document 26 Filed 08/06/20 Page 1 of 2 PageID #: 317



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §          C.A. No. 2:20-cv-00078
                                                   §
 v.                                                §          JURY TRIAL DEMANDED
                                                   §
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §


                                 NOTICE OF APPEARANCE

       Please take notice that the undersigned hereby enters an appearance as counsel for, and

on behalf of, Cellular Communications Equipment LLC and hereby requests, pursuant to the

Federal Rules of Civil Procedure, that copies of all notices and pleadings given or filed in this

case be given and served upon the undersigned at the following address and telephone number:


                                      Hunter S. Palmer
                                      Texas Bar No. 24080748
                                      Bragalone Conroy PC
                                      2200 Ross Avenue
                                      Suite 4500W
                                      Dallas, TX 75201
                                      Tel: (214) 785-6670
                                      Fax: (214) 785-6680
                                      hpalmer@bcpc-law.com




NOTICE OF APPEARANCE                                                                                1
Case 2:20-cv-00078-JRG Document 26 Filed 08/06/20 Page 2 of 2 PageID #: 318




Dated: August 6, 2020                         Respectfully submitted,

                                        /s/Hunter S. Palmer
                                        Jeffrey R. Bragalone
                                        Texas Bar No. 02855775
                                        Patrick J. Conroy
                                        Texas Bar No. 24012448
                                        Jonathan H. Rastegar
                                        Texas Bar No. 24064043
                                        Jerry D. Tice II
                                        Texas Bar No. 24093263
                                        Hunter S. Palmer
                                        Texas Bar No. 24080748


                                        BRAGALONE CONROY PC
                                        2200 Ross Avenue
                                        Suite 4500W
                                        Dallas, TX 75201
                                        Tel: (214) 785-6670
                                        Fax: (214) 785-6680
                                        jbragalone@bcpc-law.com
                                        pconroy@bcpc-law.com
                                        jrastegar@bcpc-law.com
                                        jtice@bcpc-law.com
                                        hpalmer@bcpc-law.com


                                        ATTORNEYS FOR CELLULAR
                                        COMMUNICATIONS EQUIPMENT
                                        LLC




NOTICE OF APPEARANCE                                                          2
